J-S20038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 RODNEY ALIAN WILLIAMS, II                :
                                          :
                    Appellant             :        No. 1463 MDA 2017

                Appeal from the PCRA Order August 21, 2017
                In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0006840-2009


BEFORE: GANTMAN, P.J., OTT, J., and KUNSELMAN, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                        FILED MAY 30, 2018

      Appellant, Rodney Alian Williams, II, appeals pro se from the order

entered in the York County Court of Common Pleas, which dismissed as

untimely his serial petition filed under the Post Conviction Relief Act (“PCRA”)

at 42 Pa.C.S.A. §§ 9541-9546.      On September 9, 2010, a jury convicted

Appellant of multiple sex offenses against minors.       The court sentenced

Appellant on February 1, 2011, to an aggregate 20 to 40 years’ incarceration.

This Court affirmed on July 24, 2012. See Commonwealth v. Williams, 55

A.3d 145 (Pa.Super. 2012). Appellant sought no further direct review, so the

judgment of sentence became final on August 23, 2012.         Since that time,

Appellant has filed several unsuccessful PCRA petitions; he filed his current

petition on January 24, 2017. In response to the court’s notice of intent to

dismiss, per Pa.R.Crim.P. 907, Appellant filed what he called another PCRA
J-S20038-18


petition on March 3, 2017. At a PCRA hearing on August 22, 2017, the court

granted the Commonwealth’s motion to dismiss as untimely Appellant’s

requests for collateral relief.   Appellant timely filed a notice of appeal on

September 21, 2017, and a court-ordered concise statement of errors

complained of on appeal, per Pa.R.A.P. 1925(b), on October 20, 2017.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A PCRA petition

must be filed within one year of the date the underlying judgment became

final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is “final” at the conclusion of

direct review or at the expiration of time for seeking review. 42 Pa.C.S.A. §

9545(b)(3). The statutory exceptions to the PCRA time-bar allow for very

limited circumstances to excuse the late filing of a petition; a petitioner

asserting an exception must file a petition within 60 days of the date the claim

could first have been presented. See 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, the judgment of sentence became final on August 23, 2012,

upon expiration of the 30 days to file a petition for allowance of appeal with

our Supreme Court.       See Pa.R.A.P. 1113; 42 Pa.C.S.A. § 9545(b)(3).

Appellant filed the current petition on January 24, 2017, which is patently

untimely by over three years. See 42 Pa.C.S.A. § 9545(b)(1). In it, Appellant

asserts claims of ineffective assistance of prior PCRA counsel and seeks relief

from his mandatory minimum sentences. As presented, Appellant’s ineffective

assistance of prior counsel claims do not meet an exception to the PCRA time


                                      -2-
J-S20038-18


bar. See Commonwealth v. Gamboa-Taylor, 562 Pa. 70, 77, 753 A.2d

780, 783 (2000) (stating generic allegations of ineffective assistance of

counsel, even if cast in the language of a statutory exception, do not generally

establish jurisdiction over otherwise untimely PCRA petition).               Likewise,

Appellant’s complaints about his mandatory minimum sentences do not satisfy

an exception to the PCRA time bar, under Alleyne v. U.S., 570 U.S. 99, 133

S.Ct. 2151, 186 L.Ed.2d 314 (2013) (decided June 17, 2013) or its progeny.

See Commonwealth v. Miller, 102 A.3d 988 (Pa.Super. 2014) (holding that

neither our Supreme Court nor U.S. Supreme Court has held Alleyne applies

retroactively,   which   is   fatal   to   petitioner’s   attempt   to   satisfy   “new

constitutional right” exception to PCRA timeliness requirements). See also

Commonwealth v. Washington, 636 Pa. 301, 142 A.3d 810 (2016) (holding

Alleyne does not apply retroactively on collateral review to challenge

sentences which became final before Alleyne was decided). Also, Appellant’s

current petition was not filed within the separate 60-day deadline to assert

the statutory exceptions. See Commonwealth v. Leggett, 16 A.3d 1144

(Pa.Super. 2011) (holding 60-day deadline runs from date of underlying

judicial decision). Appellant’s claims fail to satisfy the statutory exceptions to

the PCRA time bar, so his current petition remains time barred. Thus, the

PCRA court lacked jurisdiction to review the petition and properly dismissed it

as untimely. Accordingly, we affirm.

      Order affirmed.


                                           -3-
J-S20038-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/30/18




                          -4-